DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Obvious-type Double Patenting (ODP) Rejections

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).  

Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent 10/680,923 hereinafter Yun ‘923.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  For example, Claims 1-3 of instant Application, respectively contain elements of claims 1-2 of the Yun ‘923 as follows:  

Claims
Instant
Claims
Yun ‘923
1
semiconductor device
event monitor
target request packet
ID information
request packets
master device
slave device
event counter
count a number of events
transaction
MO counter
count a number of 
request packets
not been detected
event value checker

MO counter is valid

semiconductor device
monitoring
target request packets
ID information
request packets
master device
slave device
event counter
counting a number of events
transaction
MO counter
counting a number of 
request packets
not been detected
determining

MO counter is valid

reset signal
MO counter
count value is invalid
2

1
resetting
MO counter
MO count value is invalid
3
reset signal to
event counter
MO count value is invalid
1
resetting 
event counter
MO count value is invalid


Therefore, claims 1-20 of the Yun ‘923 anticipate(s) the instant application anticipate(s).
<or>

Claim Rejections - 35 USC § 112 2nd

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-9 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  

Use of the acronym ‘ID’ in claim 1 fails to particularly point out and distinctly claim the subject matter.   At least, it should be spelled out first time it appears in the claims. 



Applicant is required to review the claim and correct all language which does not comply with 35 U.S.C. § 112, second paragraph.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Bienfait et al. (U.S. Publication 2008/0279133), hereinafter Bienfait in view of Cabral et al. (U.S. Publication 2004/0064290), hereinafter Cabral.

Referring to claim 1, Bienfait teaches, as claimed, a semiconductor device, comprising: 

an event monitor (See Fig. 9D, Step S942; Note, it is implicit that any given information handling device monitors an event) configured to detect a target request packet (see Fig. 9D, Step 954) that matches desired ID information (see Fig. 9D, Step 950) from among a plurality of request packets that are being transmitted between at least one master device (see Fig. 1, Host Service Agent 12) and at least one slave device (see Fig. 1, Mobile Computer 24), the at least one master device and the at least one slave device included in the semiconductor device; 

a transaction including the target request packet (Note, a packet transfer is implicitly a transaction); 

an Multiple Outstanding (MO) counter configured to count a number of request packets whose corresponding response packets have not been detected from among the plurality of request packets outstanding packet counters, see Paragraph 11); and 

an event value checker configured to determine whether an MO count value of the MO counter is valid see Fig. 9C Step S902).

Bienfait does not disclose expressly an event counter  configured to count a number of events.

Cabral does disclose an event counter (see Fig. 2, Internal Counters 238) configured to count a number of events (see Fig. 2, Event Signals).

At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate event counter of Cabral into Bienfait.

The suggestion/motivation for doing so would have been to monitor performance (see  Cabral Abstract)




Allowable Subject Matter

Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and overcomes ODP rejections above.

Claims 10-20 would be allowable if rewritten or amended to overcome the rejection(s) under ODP set forth in this Office action.

Conclusion

The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:  

Jeddeloh (U.S. Patent, 7188219) discloses monitoring outstanding read and write request.



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HYUN NAM/Primary Examiner, Art Unit 2183